DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending and are subject to this Office Action. Claim 10 is withdrawn as being directed to a non-elected invention. Claim 1 has been amended. 
	
Response to Amendments
The Examiner acknowledges Applicant’s response filed on 02/19/2021 containing amendments and remarks to the claims.
The rejection of claims 1-9 under 35 U.S.C. 112 (b) is withdrawn due to amendments made to the claim. 

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
On pages 6-8 of the Applicant’s remarks, the Applicant argues that Chester does not teach or suggest using different modes of operation to either maximize light olefin yield or maximize aromatics yield and does not have the flexibility of processing the feedstock to obtain light olefins or aromatics. The Applicant argues that the final product of Chester includes light olefins and aromatics whereas the disclosed process enables the user to choose the final product.
Chester discloses that the process is capable of converting naphtha feedstocks into light olefins and aromatics (Abstract). Chester further discloses that the conditions including residence time and pressure are result effective variables that will affect the conversion and yield to the desired light olefins and aromatics ([0022]; Table 3). Given that the conditions can be optimized to affect the amount of light olefins and aromatics in the product, it is obvious that Chester has the flexibility to process the feedstock to obtain more light olefins or more aromatics and that through routine experimentation, one of ordinary skill in the art would be capable of determining the optimum conditions for maximizing either the light olefins or aromatics. Furthermore, since the pressure and residence time ranges disclosed by Chester encompass the ranges recited in the claims for both the olefinic mode and aromatic mode of operation, one of ordinary skill in the art would obviously conclude that the process of Chester has the flexibility to operate at any combination of disclosed conditions, including those claimed. It would only take routine experimentation and skill in the art to test various combinations of disclosed conditions in order to determine optimum conditions for desired products and Chester is considered to illustrate that testing various conditions is obvious in view of Example 6 and Table 3, in which different conditions including pressure are used/tested. 
With specific regards to the argument that Chester produces a product having both light olefins and aromatics, it is noted that the process of the Applicant also produces a cracked product comprising both light olefins and aromatics (see Applicant’s Examples). The modes of operation do not produce products consisting only of olefins or aromatics. The claims merely recite obtaining a certain product from the cracked product as a gaseous product or a liquid product. Chester, similarly as claimed, produces a cracked product and separates the cracked Chester also enables users to obtain either a gaseous product comprising light olefins or a liquid product comprising aromatics. 
It is noted that the prior art discloses pressure and residence time ranges that encompass the claimed ranges, and has established that the conditions are result effective variables that can be optimized. As discussed above, since the conditions encompass the claimed conditions and are optimizable, determination and arriving at the claimed ranges would be obvious through routine experimentation. If the Applicant wishes to rebut the prima facie case of obviousness, the Applicant could argue and show that the ranges are critical and have unexpected results. The Examiner reminds the Applicant that any showing of criticality and unexpected results must be commensurate in scope with the claimed invention, and notes that the Applicant’s examples in the specification are limited to a very specific temperature and range of space velocities. 

On pages 8-9 of the Applicant’s remarks, the Applicant argues that Chester teaches away from adding hydrogen, as recited in amended claim 1. The Applicant argues that addition of hydrogen would not be obvious and that there would be no motivation to modify Chester by adding hydrogen to the feed. 
The Examiner does not find the Applicant’s arguments persuasive. As previously noted in the Non-Final Rejection dated 11/20/2020, it is acknowledged that Chester discloses that hydrogen addition is preferably avoided ([0015]), however, such a statement reasonably suggests that Chester also acknowledges that hydrogen addition is known in the art of cracking naphtha. Chester further discloses in the background of the invention that addition of hydrogen is known in cracking operations to obtain high quality gasoline and fuel oils ([0003]), which would reasonably suggest that hydrogen will affect catalytic cracking and the production of heavier hydrocarbon compounds in the gasoline and fuel oil range (e.g. aromatics). Therefore, it would be obvious for one of ordinary skill in the art to modify Chester with the addition of hydrogen as it merely involves trying a known technique in the art. One would be motivated to try addition of hydrogen for product of aromatics since it is considered to be known in the art at the time of filing that hydrogen addition during catalytic cracking can affect the products formed. In regards to the argument that Chester teaches away from hydrogen addition, it was previously noted in the Non-Final that a preferred embodiment does not constitute a teaching away from a non-preferred embodiment. See MPEP 2123. 
It is noted that as presented, claim 1 only requires that step b) is carried out under an olefinic mode or an aromatic mode of operation. Therefore, the prior art is only required to satisfy one of the modes of operation as the claim presents them as optional limitations. Therefore, assuming arguendo that Chester doesn’t teach the addition of hydrogen, Chester still makes obvious the claimed invention by disclosing operating conditions that make obvious the olefinic mode of operation. 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2001/0053868 A1).
In regards to claim 1, Chester discloses a process for converting C4+ naphtha into light olefins and aromatics comprising:
feeding a cracked naphtha feedstock into a reactor ([0020]; [0021]; [0023]);
catalytically cracking the naphtha feedstock in the reactor in the presence of a zeolite catalyst at a temperature between about 510oC to 677oC, a catalyst residence time of about 9.5 to 60 minutes, and a pressure between about 0.1 to 8 bar ([0022]; [0024]); and
separating spent catalyst and feeding the spent catalyst to a catalyst regenerator unit to obtain regenerated catalyst and recycling the regenerated catalyst to the reactor ([0024]). 
Chester does not appear to explicitly disclose that the cracking is operated under (I) olefinic mode comprising a residence time between 35-65 minutes and a pressure between 1-2 bar to obtain a cracked product comprising light olefins in the range of 30-50 wt% and obtaining the light olefins as a gaseous product with a propylene to ethylene ration in the range of 1-5, or (II) aromatic mode comprising adding hydrogen to the mixed olefinic cracked naphtha feedstock to form a mixture and contacting the mixture with the catalyst at a residence time between 20-35 minutes and a pressure between 5-7 bar to obtain a cracked product comprising aromatics in the range of 10-25 wt% and obtaining the aromatics as a liquid product. 
However, Chester discloses that the conditions including residence time and pressure are result effective variables that are utilized to achieve the desired light olefins and aromatics ([0022]; Table 3). It would therefore be obvious for one having ordinary skill in the art to determine the optimum or workable residence times and pressures through routine experimentation that achieve a maximized olefin mode and a maximized aromatic mode because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. Since Chester discloses residence times and pressures that overlap the claimed residence times and pressures, it would be obvious for one of ordinary skill in the art to determine which combination of residence time and pressures result in a product having a maximum amount of olefins and which combination result in a product having a maximum amount of aromatics as it would only involve routine experimentation within the boundaries disclosed by Chester. 
With specific regards to (I), Chester disclose examples wherein the cracked product comprises light olefins in an amount overlapping the claimed range of 30-50 wt% (Table 3), the propylene/ethylene weight ratio overlaps the claimed range of 1-5 (Table 3) and discloses that the effluent from the reactor will be separated into a gas and liquid product (Examples), wherein the gas product is considered to comprise the light olefins. Alternatively, Chester discloses a similar catalytic cracking process as claimed operated at overlapping conditions using similar feeds, and it follows that with the same feed, same catalysts and at the same conditions, the process of Chester would function substantially in the same manner as the claimed process and achieve similar results. Therefore, it is asserted, that the process of Chester operated at the same residence time and pressures as claimed in the olefinic mode, which are considered to be obvious and determinable through routine experimentation, will produce a similar cracked product and gaseous product having similar concentrations of light olefins and propylene to ethylene ratio, absent evidence to the contrary. 
With specific regards to (II), while Chester discloses that hydrogen addition is preferably avoided, Chester is considered to reasonably acknowledge that hydrogen addition is known in the art and further discloses that in the background of the invention that addition of hydrogen is known in cracking operations to obtain high quality gasoline and fuel oils ([0003]), which would reasonably suggest that hydrogen will affect catalytic cracking and the production of heavier hydrocarbon compounds in the gasoline and fuel oil range (e.g. aromatics). Therefore, it would be obvious for one of ordinary skill to modify Chester with the addition of hydrogen as it merely involves trying a known technique in the art, wherein the use of hydrogen is known in the art to be a result effective variable that affects the products formed during cracking. It is noted that nonpreferred embodiments constitute prior art and that preferred embodiments do not constitute a teaching away from nonpreferred embodiments. See MPEP 2123. Chester further discloses examples wherein the cracked product may comprise aromatics in an amount overlapping the claimed range of 10-25 wt% and discloses that the effluent from the reactor will be separated into a gas and liquid product (Examples), wherein the liquid product is considered to comprise the aromatics. Alternatively, Chester discloses a similar catalytic cracking process as claimed operated at overlapping conditions using similar feeds, and it follows that with the same feed, same catalysts and at the same conditions, the process of Chester would function substantially in the same manner as the claimed process and achieve similar results. Therefore, it is asserted, that the process of Chester operated at the same residence time and pressures as claimed in the aromatic mode, which are considered to be obvious and determinable through routine experimentation, will produce a similar cracked product and liquid product having similar concentrations of aromatics, absent evidence to the contrary.

In regards to claim 2, Chester discloses that the naphtha may comprise C4+ naphtha and naphtha that has a boiling point range up to about 221oC ([0020]; [0021]). Chester therefore reasonably suggests cracked naphtha in the range of C5-220oC.

In regards to claim 3, Chester discloses a space velocity ranging between about 1 to 20 hr-1 and a temperature preferably between 538oC and bout 649oC ([0024]). The claimed space velocity overlaps the range taught by the prior art and is therefore considered prima facie obvious. The claimed temperature falls directly within the temperature range taught by Chester and therefore would be obvious in view of the teachings of Chester. 

In regards to claim 4, Chester discloses that the aromatics may comprise BTX (Table 3).

In regards to claim 5, the claim merely expresses the intended result of the process step positively recited in claim 1 operating in the claimed olefinic mode. As discussed above, Chester discloses a similar process as claimed and discloses conditions which overlap the olefinic mode of operation, and it would be obvious for one of ordinary skill to determine the optimum or workable ranges of those conditions in order to operate the process of Chester in an olefinic mode similarly as claimed through routine experimentation. It therefore follows that the process of Chester operating at the same conditions would function substantially in the same manner as the claimed process and achieve similar results including olefin selectivity and coke deposition level, absent evidence to the contrary.

In regards to claim 6, claim 6 is considered to merely express the intended result of operating in the claimed aromatic mode with the addition of hydrogen, which is considered obvious. Similarly as discussed above, Chester discloses a similar process as claimed and discloses conditions which overlap the aromatic mode of operation, and it would be obvious for one of ordinary skill to determine the optimum or workable ranges of those conditions in order to operate the process of Chester in an aromatic mode similarly as claimed through routine experimentation and try operating with hydrogen. It therefore follows that the process of Chester operating at the same conditions with the addition of hydrogen would function substantially in the same manner as the claimed process and achieve similar results including aromatic selectivity and BTX concentration, absent evidence to the contrary. 

In regards to claims 8 and 9, Chester discloses that the zeolite catalyst may be ZSM-5 alone (Abstract). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2001/0053868 A1) as applied to claim 1 above, and further in view of Nemet-Mavrodin (U.S. Patent No. 4,918,256).
In regards to claim 7, Chester discloses that the reactor effluent will be separated into a gas and a liquid product (Examples), wherein the liquid product is considered to comprise the aromatics. 
Chester does not appear to explicitly disclose that the liquid product is blended directly into gasoline pool to obtain product gasoline. 
However, Nemet-Mavrodin, directed to a process for converting feedstocks including naphtha into aromatics including C6-C8 aromatics in the presence of a ZSM-5 catalyst, teaches that C6-C8 aromatics including benzene, toluene, xylene and ethylbenzene have high octane value and are used as a blending stock for making high octane gasoline (Abstract; col. 1, lines 28-35).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Chester by blending the liquid product comprising aromatics into a gasoline pool to obtain product gasoline in view of Nemet-Mavrodin because Chester discloses producing a liquid product comprising BTX, Nemet-Mavrodin teaches that BTX have high octane value and are used as a blending stock for making high octane gasoline and this merely involves using a product, taught to be useful as a blendstock, in a known manner in the art to yield predictable results (i.e. a product gasoline having higher octane value). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772